DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following:  
Figure 9 is missing from the Brief Description of the Drawings section. 
In the first line of paragraph 0025, “FIG. 8” should be replaced with “FIG 9”.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following:
In each of lines 1 and 2, “value” should be “valve”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over LaRaus (U.S. 3,692,180) in view of Daniely et al. (U.S. 2012/0111803), hereinafter “Daniely”.  

Regarding Claim 1, LaRaus discloses a water treatment system (Col. 1, Lines  20-21, batch-type water purifier) using ozone (Col. 1, Lines  34-35, supplying ozone to the water that is to be purified), comprising: a container for holding water (Col. 3, Lines  53-57, FIG. 1).  After the
cover or cap 38 has been removed, the container 20 is filled with water, and the cap 38 is then replaced, and the container 20 is once again placed on top of the base 12 in the manner illustrated in FIG. 1.  Figure 1 shows base 12, cap 38 and container 20 comprise a total container; an ozone supply configured to supply ozone (Col. 3, Lines  4-5, ozone gas developed by the generator 46 is conveyed); and a water treatment device secured at a lower portion of the container (Col. 3, Lines  4-16, FIG. 1).  Ozone gas developed by the generator 46 is conveyed therefrom by a plastic tube 50, or the like, upwardly through the top 13 of the base 12, and vertically upwardly along the outside of the container 20 to a point spaced slightly above its upper end 35.  Here the upper end of tube 50 is releasably connected by a resilient sleeve or slip coupling 51 to the upper end of a further plastic pipe or tube 52, which projects vertically downwardly into the container 20 through an opening in its top 35. The lower end of pipe 52 is connected in the container 20 to one end of a tubular ozone diffuser 54, which is seated in the form of an arcuate coil or loop on the bottom of the container 20; Col. 2, Lines  65-66, FIG. 1 and FIG. 3, ozone generator 46, which is also mounted in base 12) and configured to disinfect the water using the ozone in the container (Col. 4, Lines 15-41, FIG. 1), wherein a supply of ozone gas which is fed through the 

Regarding Claim 2, modified LaRaus discloses the water treatment system of claim 1, wherein the tortuous porous tube (Col. 3, Lines 15-20, FIG. 1, tubular ozone diffuser 54, which is seated in the form of an arcuate coil or loop on the bottom of the container 20...diffuser has in its tubular wall a plurality of tiny holes or perforations) when extended is longer than the water treatment device in at least one of a length direction or a width direction (FIG. 4, Figure 4 shows tubular diffuser 54 is circular with a radius of about 85% of the radius of the water treatment container 20; i.e. when extended diffuser 54 is extended it is about 2.7 times longer than the diameter of the water treatment container 20).  

Regarding Claim 3, modified LaRaus discloses the water treatment system of claim 2, wherein the tortuous porous tube (Col. 3, Lines 14-20, FIG. 1, tubular ozone diffuser 54, which is seated in the form of an arcuate coil or loop on the bottom of the container 20...diffuser has in its tubular wall a plurality of tiny holes or perforations through which ozone gas may pass into container 20) when extended is longer than the water treatment device in at least one of a length 

Regarding Claim 4, modified LaRaus discloses the water treatment system of claim 1, wherein the tortuous porous tube comprises individual porous tubes (Col. 3, Lines  15-20, FIG. 1, tubular ozone diffuser 54, which is seated in the form of an arcuate coil or loop on the bottom of the container 20...diffuser has in its tubular wall a plurality of tiny holes or perforations), but fails to explicitly disclose at least two tubes.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to detail at least two tubes, since a mere duplication of an essential working part of device involves only routine skill in the art. The motivation for doing so would have been to ensure enough tubes to distribute sufficient ozone to purify all the water in the container (LaRaus, Col. 1, Lines  32-35) and thereby provide purified drinking water (LaRaus, Col. 1, Lines  19-22).  

Regarding Claim 5, modified LaRaus discloses the water treatment system of claim 1, wherein the tortuous porous tube is configured in at least one of: a coiled shape (Col. 3, Lines  15-20, 

Regarding Claim 6, modified LaRaus discloses the water treatment system of claim 1, wherein the ozone supply is located of the container (Col. 2, Lines  65-66, FIG. 1 and FIG. 3, ozone generator 46, which is also mounted in base 12), but fails to explicitly disclose supply is located on an upper portion of the container.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to detail supply is located on an upper portion of the container, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to have the supply closer to where the ozone is delivered to the water treatment system (LaRaus, FIG. 1, plastic tube 52) and thereby create a more efficient system design.  

Regarding Claim 7, modified LaRaus discloses the water treatment system of claim 6, wherein the ozone supply comprises of individual ozone generators (Col. 2, Lines  65-66, FIG. 1 and FIG. 3, ozone generator 46, which is also mounted in base 12), but fails to explicitly disclose a plurality of generators.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to detail a plurality of generators, since a mere duplication of an essential working part of device involves only routine skill in the art. The motivation for doing so would have been to use multiple generators to provide sufficient ozone to purify all the water in the container (LaRaus, Col. 1, Lines  32-35) and thereby provide purified drinking water (LaRaus, Col. 1, Lines  19-22).  


Regarding Claim 9, modified LaRaus discloses the water treatment system of claim 8, wherein the ozone supply are secured on the container (Col. 2, Lines  65-66, FIG. 1 and FIG. 3, ozone generator 46, which is also mounted in base 12; FIG. 1, Figure 1 shows base 12 comprises a housing), but fails to explicitly disclose and the water filter to a top cover. Daniely teaches and the water filter to a top cover (FIG. 2, Figure 2 shows water filter 42 connected to upper chamber 44, which is covered by cover 14 on top).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to further modify LaRaus with the teaching of Daniely to detail and the water filter to a top cover.  The motivation 

Regarding Claim 10, modified LaRaus discloses the water treatment system of claim 1, further comprising a fill value inside the container (Col. 2, Lines 1-4, FIG. 1, container 20, which is made from a transparent plastic material, or the like, and which may have a capacity of, for example, approximately 2 gallons), the fill value configured the water into the container (Col. 2, Lines  1-4, FIG. 1, container 20, which is made from a transparent plastic material, or the like, and which may have a capacity of, for example, approximately 2 gallons; Col. 3, Lines  53-55, FIG. 1, After the cover or cap 38 has been removed, the container 20 is filled with water), but fails to explicitly disclose to automatically control a water flow of water. Daniely teaches to automatically control a water flow of water (Para. [0048], FIG. 3, air/ozone bubble blocking penetration of water via tube 56 to base 32. Furthermore, one-way valve 96 in the lower part of pipe 56 may prevent further penetration of any liquids that may have advanced past the bubble). It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to further modify LaRaus with the teaching of Daniely to detail to automatically control a water flow of water. The motivation for doing so would to prevent exposure of the base to water (Daniely, Para. [0048]) and thereby ensure the ozonator continues to work (Daniely Para [00461] and produce sanitized water (Daniely. Claim 18).  

Regarding Claim 11, modified LaRaus discloses the water treatment system of claim 1, further comprising: a valve connected to the lower portion of the container and configured to control a flow of the water released from the container (Col. 2, Lines  20-24, FIG. 2, spigot 27 containing 

Regarding Claim 12, LaRaus discloses a method of treating water using ozone (Col. 4, Lines  4-41, FIG. 1, ozone gas developed by the generator 46 is conveyed...to the diffuser 54. The perforations in this diffuser are tiny, so that the ozone gas is broken up into a plurality of very small bubbles that rise through the water in container 20. The well-dispersed ozone gas thus removes undesirable odors and tastes...water in the container 20 has been purified and is ready to be used), comprising: filling water into a container (Col. 3, Lines  53-57, FIG. 1, After the cover or cap 38 has been removed, the container 20 is filled with water, and the cap 38 is then replaced, and the container 20 is once again placed on top of the base 12 in the manner illustrated in FIG. 1; FIG. 1, Figure 1 shows base 12, cap 38 and container 20 comprise a total container); and disinfecting the water in the container using ozone distributed by a water treatment device (Col. 4, Lines  4-41, FIG. 1, ozone gas developed by the generator 46 is conveyed...to the diffuser 54. The perforations in this diffuser are tiny, so that the ozone gas is broken up into a plurality of very small bubbles that rise through the water in container 20. The well-dispersed ozone gas thus removes undesirable odors and tastes...water in the container 20 has been purified and is ready to be used; Col. 5, Lines  34-35, ozone gas will kill bacteria, and cysts that cause amoebic dysentery and viruses) that is located at a lower portion of the container (Col. 3, Lines  13-16, FIG. 1, The lower end of pipe 52 is connected in the container 20 to one end of a tubular ozone diffuser 54, which is seated in the form of an arcuate coil or loop on the bottom of the container 

Regarding Claim 13, modified LaRaus discloses the method of claim 12, wherein the disinfecting the water comprises supplying ozone to the tortuous porous tube (Col. 3, Lines  4-20, FIG. 1, ozone gas developed by the generator 46 is conveyed therefrom by a plastic tube 50, or the like, upwardly through the top 13 of the base 12, and vertically upwardly along the outside of the container 20 to a point spaced slightly above its upper end 35. Here the upper end of tube 50 is releasably connected by a resilient sleeve or slip coupling 51 to the upper end of a further plastic pipe or tube 52, which projects vertically downwardly into the container 20 through an opening in its top 35. The lower end of pipe 52 Is connected In the container ZU to one end of a tubular ozone diffuser 54, which is seated in the form of an arcuate coil or loop on the bottom of the container 20...diffuser has in its tubular wall a plurality of tiny holes or perforations through which ozone gas may pass into container 20; Col. 5, Lines  34-35, ozone gas will kill bacteria, and cysts that cause amoebic dysentery and viruses) that when extended is longer than the water treatment device in at least one of a length direction or a width direction (FIG. 4, Figure 4 shows tubular diffuser 54 is circular with a radius of about 85% of the radius of the water treatment 

Regarding Claim 14, modified LaRaus discloses the method of claim 13, wherein the tortuous porous tube (Col. 3, Lines  14-20, FIG. 1, tubular ozone diffuser 54, which is seated in the form of an arcuate coil or loop on the bottom of the container 20...diffuser has in its tubular wall a plurality of tiny holes or perforations through which ozone gas may pass into container 20) when extended is longer than the water treatment device in at least one of a length direction or a width direction (FIG. 4, Figure 4 shows tubular diffuser 54 is circular with a radius of about 85% of the radius of the water treatment container 20; i.e. when extended diffuser 54 is extended it is about 2.7 times longer than the diameter of the water treatment container 2), but fails to explicitly disclose at least three times longer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to detail at least three times longer, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would have been to ensure the tube was long enough to distribute sufficient ozone to purify all the water in the container (LaRaus, Col. 1, Lines  32-35) and thereby provide purified drinking water (LaRaus, Col. 1, Lines  19-22).  

Regarding Claim 15, modified LaRaus discloses the method of claim 13, wherein the disinfecting the water comprises supplying ozone to individual porous tubes of the tortuous porous tube (Col. 3, Lines  4-20, FIG. 1, ozone gas developed by the generator 46 is conveyed therefrom by a plastic tube 50, or the like, upwardly through the top 13 of the base 12, and  vertically upwardly along the outside of the container 20 to a point spaced slightly above its 

Regarding Claim 16, modified LaRaus discloses the method of claim 12, wherein the disinfecting the water comprises supplying the ozone to the tortuous porous tube that is configured in at least one of: a coiled shape (Col. 3, Lines  4-20, FIG. 1, ozone gas developed by the generator 46 is conveyed therefrom by a plastic tube 50, or the like, upwardly through the top 13 of the base 12, and vertically upwardly along the outside of the container 20 to a point spaced slightly above its upper end 35. Here the upper end of tube 50 is releasably connected by a resilient sleeve or slip coupling 51 to the upper end of a further plastic pipe or tube 52, which projects vertically downwardly into the container 20 through an opening in its top 35. The lower end of pipe 52 is connected in the container 20 to one end of a tubular ozone diffuser 54, which 

Regarding Claim 17, modified LaRaus discloses the method of claim 12, further comprising generating the ozone using an ozone supply (Col. 2, Ln. 65 through Col. 3, Ln. 21, FIG. 1 and FIG. 3, ozone generator 46, which is also mounted in base 12...ozone gas developed by the generator 46 is conveyed...may pass into container 20), but fails to explicitly disclose supply located on an upper portion of the container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to detail supply located on an upper portion of the container, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would have been to have the supply closer to where the ozone is delivered to the water treatment system (LaRaus, FIG. 1, plastic tube 52) and thereby create a more efficient system design.  

Regarding Claim 18, modified LaRaus discloses the method of claim 17, wherein the generating the ozone comprises generating the ozone using individual ozone generators (Col. 2, Ln. 65 through Col. 3, Ln. 4, FIG. 1 and FIG. 3, ozone generator 46, which is also mounted in base 12...ozone gas developed by the generator 46), but fails to explicitly disclose a plurality of generators.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to detail a plurality of generators, since a mere duplication of an essential working part of device involves only routine skill in the art. The motivation for 

Other Pertinent Art  
Before amending the claims, Applicant should also consider the following art teaching various aspects of the invention:

    PNG
    media_image1.png
    84
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    303
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    78
    628
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    414
    534
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    68
    635
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    313
    203
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    71
    601
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    355
    260
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    282
    375
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    62
    633
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    162
    528
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    453
    281
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    72
    668
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    759
    276
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    280
    186
    media_image15.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778